DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
2. 	Claim 1-28, 29-32, 35 are pending
Claim 29-32 are canceled
Claim 1-28, 35 are rejected


Response to Arguments
5.	Applicant’s arguments, see reply , filed 9/2/2021 with respect to the rejection(s) of claim(s) 1-28, 29-32, 35 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamazaki et al. (US-PG-PUB 2014/0050184 A1).

Double Patenting
6.	Claim 1 provisionally is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 66 of copending Application No. 14890340 although the claims at issue are not identical, they are not patentably distinct from each other 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application 14832205
Patent application 14890340
Claim 1 A method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station, the method comprising:

determining that a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, from a second neighbor cell, that is used for synchronization, wherein the second neighbor cell is a desired synchronization source for the base station

sending, towards the first neighbor cell, a request for activation of a reference signal muting pattern by the first neighbor cell, the request including information identifying the second neighbor cell or a stratum of the second neighbor cell..
Claim 66 A method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station, the method comprising:

determining that a signal being transmitted by a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, from-the a second neighbor cell, that is used by the base station for synchronization; and

 sending towards the first neighbor cell, in response to said determining, a request for activation of a reference signal muting pattern by the first neighbor cell.



Patent application 14890340 claim 66 does not teach wherein the second neighbor cell is a desired synchronization source for the base station, the request including information identifying the second neighbor cell or a stratum of the second neighbor cell, wherein the second neighbor cell is a desired synchronization source for the base station 
 (Yamazaki [0126] a cell muting request having an identifier of the cell to be muted i.e. identification of the cell to be muted see also  [0137] interference control taking place between macro/master  base station MeNB and neighboring Pico base stations PeNB1 and PeNB2),
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yamazaki and the teaching of 14890340 claim 66 to use an identifier in order to identify the cell or subframe to be mutted. Because Yamazaki teaches a method stop the use or the release of a component carry in order to avoid interference (Yamazaki [0011]). 

7.Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 86 of U.S. Patent application No. 14890340 in view of Siomina et al. (US-PG-PUB 2013/0040673 A1) and in view of Yamazaki et al. (US-PG-PUB 2014/0050184 A1)

Application 14832205
Patent application 14890340
Claim 12 A method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station, the method comprising:

determining that a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, 

sending, towards the first neighbor cell, a request for activation of a reference signal muting pattern by the first neighbor cell, the request including information identifying the second neighbor cell or a stratum of the second neighbor cell..
Claim 86 A method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station, the method comprising:

determining that a signal being transmitted by a first neighbor cell of a plurality of





Claim 86 of 14890340 does not teach retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station, selecting a reference signal muting pattern based on the synchronization pattern used by the source of synchronization for the neighboring base station.
However Siomina from a similar field of endeavor teaches retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station (Siomina [0051] a timing pattern based on which a muting pattern is being determined)
selecting a reference signal muting pattern based on the synchronization pattern used by the source of synchronization for the neighboring base station(Siomina [0051] a a muting pattern is being determined and is to be applied to a cell of  based station based on a synchronization pattern),
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Siomina and the teaching of co-pending application 14890340 in determining a muting pattern based on a synchronization pattern in order to avoid interference. Because Siomina teaches a (Siomina [0001]).
	The combination of 14890340 and Siomina does not teach the request including information identifying the second neighbor cell or a stratum of the second neighbor cell 
However Yamazaki from a similar field of endeavor teaches and the request including information identifying the second neighbor cell or a stratum of the second neighbor cell (Yamazaki [0126] a cell muting request having an identifier of the cell to be muted i.e. identification of the cell to be muted and [0137] interference control taking place between macro/master  base station MeNB and neighboring Pico base stations PeNB1 and PeNB2),
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yamazaki and the combined teaching of 14890340 and Siomina to use an identifier in order to identify the cell or subframe to be mutted. Because Yamazaki teaches a method stop the use or the release of a component carry in order to avoid interference (Yamazaki [0011]). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The application is about interference mitigation and is shown in fig. 8 below


    PNG
    media_image1.png
    608
    561
    media_image1.png
    Greyscale

The primary reference Korhonen et al. (US-PG-PUB 2015/0319723 A1) is about synchronization group selection and is shown in fig. 3b


    PNG
    media_image2.png
    371
    440
    media_image2.png
    Greyscale


 Siomina et al.(US-PG-PUB 2013/0040673 A1) is about determining a muting pattern for reference signal and is shown in fig. 3 
    PNG
    media_image3.png
    575
    842
    media_image3.png
    Greyscale




The Third reference Yamazaki et al. (US-PG-PUB 2014/0050184 A1) is about base station and control method and is shown in fig. 12

    PNG
    media_image4.png
    321
    442
    media_image4.png
    Greyscale




As to claim 1 Korhonen teaches a method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station(Korhonen fig.1 over the air synchronization between synchronization source and other cells and [0044] indoor cells), the method comprising:
determining that a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal (Korhonen [0044]-[0046] in building network in which and [0051] interference take place with the desired synchronization cell), from a second neighbor cell, that is used for synchronization(Korhonen [0051] interference take place with the desired synchronization cell), wherein the second neighbor cell is a desired synchronization source for the base station(Korhonen [0051] interference take place with the desired synchronization cell): and

However Siomina from a similar field of endeavor teaches sending, towards the first neighbor cell (Siomina [0052] a muting configuration being signal to a network node [0065] muting occasions for neighboring cells which may include a first or second neighbor cell see also [0075]), a request for activation of a reference signal muting pattern by the first neighbor cell (Siomina [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2 and [0065] muting occasions for neighboring cells which may include a first or second neighbor cell see also [0075]), 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the teaching of Korhonen to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).
The combination of Korhonen and Siomina does not teach and the request including information identifying the second neighbor cell or a stratum of the second neighbor cell
However Yamazaki from a similar field of endeavor teaches and the request including information identifying the second neighbor cell or a stratum of the second neighbor cell (Yamazaki [0126] a cell muting request having an identifier of the cell to be muted i.e. identification of the cell to be muted see also [0137] interference control taking place between macro/master base station MeNB and neighboring Pico base stations PeNB1 and PeNB2),
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yamazaki and the combined teaching of Korhonen and Siomina to use an identifier in order to identify the cell or subframe to be mutted. Because Yamazaki teaches a method stop the use or the release of a component carry in order to avoid interference (Yamazaki [0011]). 
 
As to claim 3 The combination of Korhonen and Yamazaki teaches all the limitations of parent claim 1,
The combination of Korhonen and Takeda does not teach the request for activation is sent to a controlling node in the wireless communications network, wherein the controlling node controls a base station corresponding to the second cell 
However Siomina from a similar field of endeavor teaches the request for activation is sent to a controlling node in the wireless communications network (Siomina [0052] a muting pattern being signaled to a base station controlling a cell), wherein the controlling node controls a base station corresponding to the second cell (Siomina [0052] a muting pattern being signaled to a base station controlling a cell),  
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the combined teaching of Korhonen and Yamazaki to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).

As to claim 4 The combination of Korhonen and Yamazaki teaches all the limitations of parent claim 1,
The combination of Korhonen and Takeda does not teach the request for activation is sent to a base station corresponding to the second cell
However Siomina from a similar field of endeavor teaches the request for activation is sent to a base station corresponding to the second cell (Siomina [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the combined teaching of Korhonen and Yamazaki to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).

As to claim 5 The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 1,
Korhonen teaches determining that the second neighbor interfering with or is likely to interfere with the signal from second neighbor cell (Korhonen [0044] interfering base station being detected), by receiving synchronization information from at least the second neighbor cell (Korhonen [0044] stratum information from multiple eNB or cell being determined and see also [0045] synchronization information being provided see also [0041]), the synchronization information indicating at least one of a stratum level (Korhonen [0044] stratum information from multiple eNB or cell being determined), and evaluating the received synchronization information(Korhonen [0044]synchronization source being selected based on stratum level).

As to claim 6 The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 1,
Korhonen teaches further comprising determining that the second neighbor cell is a desired synchronization source(Korhonen [0044]-[0046] in building network in which and [0051] interference take place with the desired synchronization cell),
prior to determining that the first neighbor cell is interfering with or is likely to interfere with the signal from second neighbor cell, based at least in part on a signal strength of a signal received from the second neighbor cell (Korhonen fig. 5 and [0058] synchronization report including information such as see [0072] path loss or received power ect.)

As to claim 12.  Korhonen teaches a method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization by a neighboring base station(Korhonen fig.1 over the air synchronization between synchronization source and other cells which works according to a method and fig. 3b multiple eNB and [0044] indoor cells),),
the method comprising:

by the base station, retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station
retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station
selecting a reference signal muting pattern based on the synchronization pattern 
	used by the source of synchronization for the neighboring base station; 
and
 activating the selected reference signal muting pattern in response to the request.
However Siomina from a similar field of endeavor teaches receiving a request for activation of a reference signal muting pattern for a cell supported 
by the base station, (Siomina [0052] a muting configuration being signal to a network node [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2 [0065] muting occasions for neighboring cells which may include a first or second neighbor cell see also [0075]),
retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station (Siomina [0051] a timing pattern based on which a muting pattern is being determined); 
selecting a reference signal muting pattern based on the synchronization pattern 
(Siomina [0051] a muting pattern is being determined and is to be applied to a cell of  based station based on a synchronization pattern [0065] muting occasions for neighboring cells which may include a first or second neighbor cell see also [0075]), 
and
 activating the selected reference signal muting pattern in response to the request(Siomina [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2),.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the  teaching of Korhonen  to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).
	The combination of Korhonen and Siomina does not teach and the request including information identifying the second neighbor cell or a stratum of the second neighbor cell
However Yamazaki from a similar field of endeavor teaches and the request including information identifying the second neighbor cell or a stratum of the second neighbor cell (Yamazaki [0126] a cell muting request having an identifier of the cell to be muted i.e. identification of the cell to be muted and eNB1 i.e. PeNb1 and eNB2 i.e. PeNB2 see fig. 5 are neighbor base stations and a request being sent from eNB1 to eNB2 see also and [0137] interference control taking place between macro/master  base station MeNB and neighboring Pico  base station PeNB1 and PeNB2).
(Yamazaki [0011]). 

As to claim 22. The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 19,
Korhonen teaches selecting the second base station based on an evaluation of its synchronization stratum level (Korhonen [0044] synchronization source being selected based on stratum level).

As to claim 23. The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 19,
Korhonen teaches selecting the second base station based on an evaluation of its potential for interfering with one or more cells supported by the neighbor base station (Korhonen [0051] source of synchronization being selected by taking interference into account see also [0046]).

As to claim 24.    The combination of Korhonen and Yamazaki teaches all the limitations of parent claim 12,
The combination of Korhonen and Takeda does not teach retrieving information regarding a synchronization pattern used by the source of synchronization for the 
 However Siomina from a similar field of endeavor teaches retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station comprises retrieving previously stored neighbor cell information (Siomina [0051] a timing pattern based on which a muting pattern is being determined ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the combined teaching of Korhonen and Yamazaki to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).

As to claim 25.  The combination of Korhonen and Yamazaki teaches all the limitations of parent claim 12,
The combination of Korhonen and Yamazaki retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station comprises activating a procedure enabling reception of time synchronization information for the source of synchronization.
However Siomina from a similar field of endeavor teaches retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station comprises activating a procedure enabling reception of time (Siomina [0051] a timing pattern based on which a muting pattern is being determined).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the combined teaching of Korhonen and Yamazaki to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).

As to claim 33 Korhonen teaches a base station apparatus (Korhonen fig. 6a 6b a processor and transceiver) comprising a transceiver circuit configured to communicate with one or more mobile stations and a communications interface circuit configured to communicate with one or more other base stations(Korhonen fig. 6a 6b a processor and transceiver) or with one or more control nodes, or one or more of each, the base station apparatus further comprising a processing circuit configured to control the transceiver circuit and the communications interface circuit (Korhonen fig. 6a 6b a processor and transceiver and further configured to:
 the method comprising:
determining that a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal (Korhonen [0044]-[0046] in building network in which and [0051] interference take place with the desired synchronization cell), from a second neighbor cell, that is used for synchronization(Korhonen [0051] interference take place with the desired synchronization cell), wherein the second neighbor cell is a (Korhonen [0051] interference take place with the desired synchronization cell): and
Korhonen does not teach sending, towards the first neighbor cell, a request for activation of a reference signal muting pattern by the first neighbor cell, 
However Siomina from a similar field of endeavor teaches sending, towards the first neighbor cell (Siomina [0052] a muting configuration being signal to a network node and see also [0116] a request including muting information), a request for activation of a reference signal muting pattern by the first neighbor cell (Siomina [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2 and see also [0116] a request including muting information ), 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the teaching of Korhonen to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).
The combination of Korhonen and Siomina does not teach and the request including information identifying the second neighbor cell or a stratum of the second neighbor cell
However Yamazaki from a similar field of endeavor teaches and the request including information identifying the second neighbor cell or a stratum of the second neighbor cell (Yamazaki [0126] a cell muting request having an identifier of the cell to be muted i.e. identification of the cell to be muted and eNB1 i.e. PeNb1 and eNB2 i.e. PeNB2 see fig. 5 are neighbor base stations and a request being sent from eNB1 to eNB2 and [0137] interference control taking place between macro/master  base station MeNB and neighboring Pico base stations PeNB1 and PeNB2),
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yamazaki and the combined teaching of Korhonen and Siomina to use an identifier in order to identify the cell or subframe to be mutted. Because Yamazaki teaches a method stop the use or the release of a component carry in order to avoid interference (Yamazaki [0011]). 

As to claim 34.Korhonen teaches A base station apparatus (Fig.1 a base station 100) comprising a transceiver circuit configured to communicate with one or more mobile stations (Korhonen fig. 6a a transceiver 28 and [0044] indoor cells) and a communications interface circuit configured to communicate with one or more other base stations(Korhonen fig.6a a processor 22 communicatively couple to a transceiver 28) with one or more control nodes(Korhonen [0005] E-UTRAN), or one or more of each, the base station apparatus further comprising a processing circuit configured to control the transceiver circuit and the communications interface circuit(Korhonen fig 6a a processor 22) and further configured to:
Korhonen does not teach receive a request for activation of a reference signal muting pattern for a cell supported by the base station, 
retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station 

However Siomina from a similar field of endeavor teaches receive a request (Siomina [0052] a muting configuration being signal to a network node), a request for activation of a reference signal muting pattern for a cell supported by the base station (Siomina [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2), retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station (Siomina [0051] a timing pattern based on which a muting pattern is being determined and see also [0052] [0053] )
selecting a reference signal muting pattern based on the synchronization pattern used by the source of synchronization for the neighboring base station(Siomina [0051] a muting pattern is being determined i.e. selected and is to be applied to a cell of  based station based on a synchronization pattern and timing pattern i.e. synchronization pattern) and activate the selected reference signal muting pattern in response to the request (Siomina [0052]-[0054] muting pattern being apply based on determination or selection of muting pattern).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the teaching of Korhonen to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).

However Yamazaki from a similar field of endeavor teaches and the request including information identifying the second neighbor cell or a stratum of the second neighbor cell (Yamazaki [0126] a cell muting request having an identifier of the cell to be muted i.e. identification of the cell to be muted and eNB1 i.e. PeNb1 and eNB2 i.e. PeNB2 see fig. 5 are neighbor base stations and a request being sent from eNB1 to eNB2 and [0137] interference control taking place between macro/master  base station MeNB and neighboring Pico base station PeNB1 and PeNB2),
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yamazaki and the combined teaching of Korhonen and Siomina to use an identifier in order to identify the cell or subframe to be mutted. Because Yamazaki teaches a method stop the use or the release of a component carry in order to avoid interference (Yamazaki [0011]). 

Claims 2, 13 are rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1) in view of Yamazaki et al. (US-PG-PUB 2014/0050184 A1) and in view of Yi et al. (2016/0192304 A1).

As to claim 2.     The combination of Korhonen, Siomina and Yamazaki does not teach further comprising subsequently determining that the signal from the second neighbor 
	However Yi from a similar field of endeavor teaches further comprising subsequently determining that the signal from the second neighbor cell is not needed or is unavailable for synchronization and, in response, sending a message, towards the first neighbor cell, indicating that the reference signal muting pattern may be deactivated(Yi [0178]-[0181] muting pattern information being exchanged based on specific requirement and muting pattern being activated or reconfigured based on specific condition)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yi and the combined teaching of Korhonen, Siomina and Yamazaki to use signaling to enhancement to achieve network synchronization (Yi [0006][0009]).

As to claim 13.  The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina and Yamazaki does not teach subsequently receiving a request to deactivate the reference signal muting pattern and, in response, deactivating  the reference signal muting pattern
However Yi from a similar field of endeavor teaches subsequently receiving a request to deactivate the reference signal muting pattern and, in response, deactivating  the reference signal muting pattern(Yi [0178]-[0181] muting pattern information being exchanged based on specific requirement and muting pattern being activated or reconfigured based on specific condition)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yi and the combined teaching of Korhonen, Siomina and Yamazaki  to use signaling to enhancement to achieve network synchronization (Yi [0006][0009]).

11. Claims 7, 8, 9,10,11,28 are rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1) in view of Yamazaki et al. (US-PG-PUB 2014/0050184 A1) and in view of Wu (US-PG-PUB 2016/0211955).

As to claim 7.    The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 1,
The combination of Korhonen, Siomina and Yamazaki does not teach receiving an indication of whether a reference signal muting pattern is available for the first neighbor cell, wherein said sending of the request is responsive to receiving said indication.
However Wu from a similar filed of endeavor teaches receiving an indication of whether a reference signal muting pattern is available for the first neighbor cell, wherein said sending of the request is responsive to receiving said indication ( Wu Fig. 8A illustrates and [0049] describes aggressor/interfering eNBs as providing a sets of available Almost Blank Subframes (ABS's) to. another eNB; [0051] describes the aggressor eNBs receiving a preferred ABS pattern (set), and the aggressor eNBs respond with an indication of the allocated ABS pattern).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Yamazaki in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 8.  The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 7,
	The combination of Korhonen, Siomina and Yamazaki does not teach the indication comprises or is associated with an identification of one or more muting patterns available for the first neighbor cell
However Wu from a similar field of endeavor teaches indication comprises or is associated with an identification of one or more muting patterns available for the first neighbor cell (Wu Fig. 8A illustrates and [0049] describes each aggressor/interfering eNBs as providing a set of available ABS patterns to a eNB).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Yamazaki in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 9.    The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 1

However Wu from a similar field of endeavor teaches  the request for activation of the reference signal muting pattern includes a list of cells for which a muting pattern should be applied (Wu Fig. 8A illustrates and [0052] describes the eNB returning a list of ABS patterns received from other aggressor/interfering cells to an aggressor/interfering cell).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Yamazaki in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 10.    The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 1,
The combination of Korhonen, Siomina and Yamazaki does not teach performing synchronization based on the signal from the second neighbor cell
However Wu from a similar field of endeavor teaches performing synchronization based on the signal from the second neighbor cell ( Wu [0052] describe the victim cell determining preferred ABS patterns for aggressor cells; thus, aggressor cells are effectively synchronized with the victim cell to prevent further interference above a given threshold; therefore, synchronization is based on interference estimates from each cell, which would include the victim cell to which the other cells are effectively synchronized).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Yamazaki in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 11.    The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 1,
The combination of Korhonen, Byun and Yamazaki does not teach receiving information identifying which resources are being muted or are to be muted by the first neighbor cell
However Wu from a similar field of endeavor teaches receiving information identifying which resources are being muted or are to be muted by the first neighbor cell (Wu  Fig. 3 illustrates and [0033] describes where the first base station is determined to become the lead base station encoding bits for all resource elements except for those designated for its cell-specific reference signal; thus, when the base station to be used for synchronization is determined the resource elements to be muted are also determined).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Yamazaki in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 14.    The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 12,
The combination of Korhonen and Yamazaki does not teach first receiving a request for synchronization information and responding with synchronization information that includes at least an indication that one or more reference signal muting patterns is/are available
However Wu from a similar field of endeavor teaches first receiving a request for synchronization information and responding with synchronization information that includes at least an indication that one or more reference signal muting patterns is/are available (Wu Fig. 8A and [0048] illustrates and [0049] describes each aggressor/interfering eNBs as providing a set of available ABS patterns to a eNB)
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen and Yamazaki in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 15.    The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 14,
The combination of Korhonen, Siomina and Yamazaki teaches does not teach the synchronization information comprises an identification of one or more resources that are muted in at least a first reference signal muting pattern.
(Wu [0053] describes the ABS allocation message as reflecting the actual ABS pattern implemented by the aggressor eNB [0028] synchronization information comprising information on subframe which are ABS).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen and Yamazaki in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 28. The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina and Yamazaki does not teach the message indicating the activated reference signal muting pattern further identifies one or more cells for which the reference signal muting has been activated.
However Wu from a similar field of endeavor teaches the message indicating the activated reference signal muting pattern further identifies one or more cells for which the reference signal muting has been activated (Wu Fig. 8A illustrates and [0052] describes the eNB returning a list of ABS patterns received from other aggressor/interfering cells to an aggressor/interfering cell).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined (Wu [0006]).

12. Claim 16 are rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1) in view of Yamazaki et al. (US-PG-PUB 2014/0050184 A1)  in view of Wu (US-PG-PUB 2016/0211955) and in view of Yi et al. (2016/0192304 A1).

As to claim 16. The combination of Korhonen, Siomina, Yamazaki and Wu teaches all the limitations of parent claim 14,
	The combination of Korhonen, Siomina, Yamazaki and Wu does not teach the identification of one or more resources that are muted comprises a subframe pattern, or a pattern periodicity, or both
However Yi from a similar field of endeavor teaches the identification of one or more resources that are muted comprises a subframe pattern, or a pattern periodicity, or both (Yi [0102] synchronization gap having periodicity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yi and the combined teaching of Korhonen, Siomina , Yamazaki and Wu  to use signaling to enhancement to achieve network synchronization (Yi [0006][0009]).

13.Claims 17-23,27 are rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1)  in 

As to claim 17. The combination of Korhonen, Siomina, Yamazaki teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina, Yamazaki does not teach the request for activation is received from another base station via a base station-to-base station interface 
However Byun from a similar field of endeavor teaches the request for activation is received from another base station via a base station-to-base station interface(Byun [0038] base stations communicating to each other including sending activation signal via X2).
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Yamazaki to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level and network listening in order to achieve efficient synchronization to a donor cell (Byun [0007] [0010] [0011]).

As to claim 18.    The combination of Korhonen, Siomina, Yamazaki teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina, Yamazaki does not teach the request for activation is received from a controlling node in the wireless communications network  
  (Byun [0057] RS being configured per stratum level and listening eNB requesting another eNB i.e. controlling node to mute subframe using network signaling).
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Yamazaki to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level and network listening in order to achieve efficient synchronization to a donor cell (Byun [0007] [0010] [0011]).

As to claim 19. The combination of Korhonen, Siomina, Yamazaki teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina, Yamazaki does not teach sending a message requesting activation of a reference signal muting pattern for a cell supported by a second base station
However Byun from a similar field of endeavor teaches sending a message requesting activation of a reference signal muting pattern for a cell supported by a second base station(Byun [0057] RS being configured per stratum level and listening eNB requesting another eNB i.e. controlling node to mute subframe using network signaling).
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the (Byun [0007] [0010] [0011]).

As to claim 20. The combination of Korhonen, Siomina, Yamazaki teaches all the limitations of parent claim 19,
The combination of Korhonen, Siomina, Yamazaki does not teach the message is sent to the second base station 
However Byun from a similar field of endeavor teaches the message is sent to the second base station (Byun [0038] base stations communicating to each other including sending activation signal via X2).
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Yamazaki to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level and network listening in order to achieve efficient synchronization to a donor cell (Byun [0007] [0010] [0011]).

As to claim 21 The combination of Korhonen, Siomina, Yamazaki teaches all the limitations of parent claim 19,
The combination of Korhonen and Yi does not teach the message is sent to a control node in the wireless communications network  (Byun [0057] RS being configured per stratum level and listening eNB requesting another eNB i.e. controlling node to mute subframe using network signaling)
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Yamazaki to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level and network listening in order to achieve efficient synchronization to a donor cell (Byun [0007] [0010] [0011]).

As to claim 27.  The combination of Korhonen, Siomina, Yamazaki teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina, Yamazaki does not teach responding to the request for activation with a message indicating the activated reference signal muting pattern
However Byun from a similar field of endeavor teaches responding to the request for activation with a message indicating the activated reference signal muting pattern (Byun [0057] sending a muting pattern in order to mute interfering subframe to an interfering eNB), 
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Yamazaki to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level (Byun [0007] [0010] [0011]).

14.Claim 26 are rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1) in view of Yamazaki et al. (US-PG-PUB 2014/0050184 A1) and in view of Lee (US-PG-PUB 2013/0286931 A1).

As to claim 26.     The combination of Korhonen, Siomina and Yamazaki teaches all the limitations of parent claim 12,
Korhonen teaches wherein the information identifying a source of synchronization for the neighboring base station or a stratum of the source of synchronization for the neighboring base station identifies the stratum of the source of synchronization (Korhonen [0044] stratum information from multiple eNB or cell being determined and see also [0045] synchronization information being provided see also [0041]),
The combination of Korhonen, Siomina and Yamazaki does not teach selecting a muting pattern that matches in full the pattern of reference symbols for synchronization transmitted by the source of synchronization.
However Lee from a similar field of endeavor teaches selecting a muting pattern that matches in full the pattern of reference symbols for synchronization transmitted by the source of synchronization (Lee [0080] a  ABS which coincide with synchronization signal or reference signal).
(Lee [0006] [0007]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geihofer et al (2012/0207043 A1); METHOD AND APPARATUS FOR ENABLING CHANNEL AND INTERFERENCE ESTIMATIONS IN MACRO/RRH SYSTEM; Tiirola et al. (US-PG-PUB 2013/0343315 A1); SIGNALLING A MUTING PATTERN TO A USER EQUIPMENT FOR TIME DOMAIN ENHANCED INTER -CELL INTERFERENCE COORDINATION; Yi  et al.(2016/0006529A1); METHOD AND APPARATUS FOR PERFORMING INTERFERENCE COORDINATION IN WIRELESS COMMUNICATION SYSTEM; Gaur (US-PG-PUB 2013/0322350 A1) METHOD AND APPARATUS FOR BIT-LEVEL PDSCH MUTING AND/OR RECEIVER PUNCTURING IN LTE-ADVANCED HETEROGENEOUS; Gou et al. (US-PG-PUB 2017/0026924 A1) AIR INTERFACE SYNCHRONIZATION METHOD AND SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.P/Examiner, Art Unit 2412       

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412